IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

HELENA DIVISION
NATHAN SHOWALTER,
Plaintiff, No. CV-19-27-H-SEH
VS.
ORDER

LOWE’S HOME CENTERS, LLC, a
North Carolina corporation d/b/a
LOWE’S COMPANIES, INC., TOM
SMITH and DOES and ROES 1-5.

Defendants.

 

 

On May 30, 2019, the Court ordered each party to file a preliminary pretrial
statement on or before June 28, 2019, addressing, with strict compliance, each
matter listed in Fed. R. Civ. P. 26(a)(1)(A)(i)-(iii) and L-R. 16.2(b)(1).!
Defendants’ preliminary pretrial statement filed on June 28, 2019, fails to comply

with the Court’s May 30, 2019, Order.

 

'Doc. 5 at 3.
ORDERED:

Necessary and appropriate revisions to Defendants’ preliminary pretrial
statement, addressing the deficiencies outlined above, shall be filed and served on
or before July 8, 2019.

4
DATED this . day of July, 2019.

SAM BE. HADDON
United States District Judge
